DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 65-87 are pending in the application.  Claims 1-64 are cancelled.
Priority
	This application is a continuation of PCT/EP2019/057174, filed March 22, 2019, which claims priority to PCT/CN2019/075372, filed February 18, 2019, and EP Application No. 18163273.8, filed March 22, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Mackenzie on 04/27/2022.
The application has been amended as follows: 
Claim 86 line 1 has been amended as follows:
A method for the treatment 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compound of formula (Ic), pharmaceutical compositions thereof, methods of preparing the compound, and methods of treatment of neurodegenerative disease comprising administering to a mammal an effective amount of the compound, are novel and unobvious over the prior art.  The closest prior art is Janssen (Bioorganic & Medicinal Chemistry Letters 2016 26:3831-3837), which teaches a number of MAGL inhibitors proposed as potentially useful for treating neurodegenerative diseases, including ureas KT109, KT172, KT185, KT195 and DO53 (see p. 3833 Figure 2).  However, none of these compounds meet the limitations of the currently-claimed compounds of formula (Ic), and an ordinary artisan at the time the application was filed would not find the claimed compounds obvious in view of this prior art or its combination with any other prior art of record.
Support for the current amendment is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 65-87, renumbered 1-23 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625